DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 3-11 are pending.
Claim 2 is canceled.

Response to Amendment
The amendments to the claims, filed on September 07, 2021 have been entered. Claims 1 and 3-11 are pending. In regard to claim 2, the objections have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-11 are allowed. Independent claims 1 and 11 now contains allowable subject matter as indicated below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an  electrical contact material comprising: a base material made of metal; a metal layer on a surface beneath the oxide layer, a ratio of the atomic concentration of copper to the atomic concentration of tin is less than 1.4, and in the oxide layer, the atomic concentration of oxygen is greater than 0 and less than or equal to 70 atom%, the atomic concentration of zinc is greater than 0 and less than or equal to 70 atom%, the atomic concentration of copper is greater than 0 and less than or equal to 30 atom%, and the atomic concentration of tin is greater than 0 and is less than or equal to 30 atom%, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 11, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical contact material manufacturing method, comprising: a step of manufacturing a coated material by plating a first layer, a second layer, and a third layer on at least a part of a surface of a base material in the order from the surface of the base material; and a step of subjecting the coated material to thermal treatment under oxygen atmosphere at a temperature of 232°C to 500°C inclusive, wherein, in the step of manufacturing the coated material, the first layer is made of a metal containing tin, the second layer is made of a metal containing zinc, the third layer is made of a metal containing copper, the first layer has thickness of 3.5um to 5um inclusive, the second layer has thickness of 0.1um to 0.6um inclusive, and the third layer has thickness of 0.05um to 0.4um inclusive, and wherein, an oxide layer is formed on a surface of the coated material, and in the oxide layer, the atomic concentration of oxygen is greater than 0 and less than or equal to 70atom%, the atomic concentration of zinc is greater than 0 and less than or equal to 70atom%, the atomic concentration of copper is greater than 0 and less than or equal to 30atom%, and the atomic concentration of tin is greater than 0 and is less than or equal to 30atom%, as recited in claim 11, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831